11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                     JUDGMENT

2000 Black Ford F-150, Texas                 * From the 43rd District Court
License Plate 21LKN5, VIN:                     of Parker County,
1FTRX18L6YKA80489, et al.,                     Trial Court No. CV12-0538.


Vs. No. 11-13-00353-CV                       * November 12, 2015

The State of Texas,                          * Memorandum Opinion by Wright, C.J.
                                               (Panel consists of: Wright, C.J.,
                                               Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there is
no error in the judgment below. Therefore, in accordance with this court’s
opinion, the judgment of the trial court is in all things affirmed. The costs
incurred by reason of this appeal are taxed against Jimmy Wayne Mack.